IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-40037
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GARY W. BARNETT,

                                       Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:90-CR-7-1
                         - - - - - - - - - -
                           August 21, 1996
Before KING, DUHÉ, and DeMOSS, Circuit Judges.


PER CURIAM:*

     Gary W. Barnett appeals the revocation of his probation.      He

argues that his conduct amounted to no more than technical

violations of his conditions of probation and thus, should not

warrant revocation.    We have carefully reviewed the record and

appellate arguments.    We detect no abuse of discretion in the

district court's order of revocation.    See United States v. King,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40037
                                -2-

990 F.2d 190, 193 (5th Cir.), cert. denied, 114 S. Ct. 223

(1993).

     This appeal is frivolous and is thus DISMISSED.   See 5th

Cir. R. 42.2.   Counsel is warned that pursuing frivolous appeals

invites sanctions.   See United States v. Burleson, 22 F.3d 93, 95

(5th Cir.), cert. denied, 115 S. Ct. 283 (1994).

     DISMISSED; SANCTION WARNING ISSUED.